Title: From Thomas Jefferson to Sebastian Bauman, 26 April 1802
From: Jefferson, Thomas
To: Bauman, Sebastian


            Sir
              Washington Apr. 26. 1802.
            The inclosed letter to mr Dupont, it is very important should be put safely into his hand, as he is near his departure for France. but as he had apprised me he might have a temporary absence from New York before his departure, I have thought it safest to commit them to your particular care, to be delivered to him if now at New York, or whenever he may return there, so that he may get the packet before his departure. accept my respects & best wishes
            Th: Jefferson
          